DETAILED ACTION
Status of Claims:
Claims 1-5, 8-10, and 12-22 are pending.
Claims 14-22 are withdrawn from consideration.
Claims 1 and 9 are amended.
Claims 6, 7, and 11 are canceled.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/162021 with respect to Clyde and Anderson have been fully considered but they are not persuasive. The applicant argues that it would not have been obvious to modify Clyde to include the four or more teeth because of the improvement associated with the four or more teeth. This argument is not persuasive because gear shaped biocarriers with four or more teeth are known in the art (see Anderson), it is known that increases in surface area improve the function of biocarriers, and because there is no support for the argument that the improvement in comparison with a commercial PP biocarrier, as shown in table 5, is due to the four or more teeth. Table 5 compares a commercial PP biocarrier, not the biocarrier of Clyde with a biocarrier comprising four or more teeth. Table 2 does show an increase in the mass reduction associated with an increase in the number of teeth, however there is no indication that this increase is unexpected or due to “grinding” and not an increase is protected surface area.  The prior art does not need to disclose the same motivation for a modification as found in the instant invention. As it is known to have four or more gear shaped teeth on a biocarrier it would have been obvious to change the shape of the biocarrier of Clyde. 
The rejection in view of Accinelli is withdrawn in view of the incorporation of claim 11 into claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5, 8-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clyde (USPN 4,333,893) in view of Anderson (USPN 8,241,717).

Regarding Claim 1:
	Clyde teaches the biocarrier comprising: a shell (ring 16) comprising a polymeric material selected from the group consisting of polytetrafluoroethylene (PTFE), acrylonitrile butadiene styrene (ABS), polypropylene (PP), poly(methyl methacrylate) (PMMA), polyethylene (PE), polyvinylchloride (PVC), nylon, or a combination thereof (plastic, nylon…) (see col. 7 lines 15-22, Fig. 2A, 2B, 5A, 5B); and one or more cores comprising a porous material (shaped foam member 20) for attaching microorganisms (see col. 7 lines 22-23), wherein the one or more cores are at least partially enclosed by the shell such that the one or more cores are accessible from an external environment, wherein the shell has a cylindrically shaped through hole at the center of the shell for receiving the core, wherein the core is cylindrically shaped (see fig. 5D),
wherein at least one of the one or more cores defines a first axis and opposing surfaces along the first axis, such that the opposing surfaces are exposed to the external environment (see fig. 2A, 2B, 5A, 5D, 8B).
	Clyde does not teach the shell is gear-shaped with a plurality of teeth extending from an outer surface of the shell.
	Anderson teaches a gear-shaped shell with four or more teeth extending from an outer surface of the shell (see fig. 1, col. 3 lines 17-25).
	Clyde and Anderson are analogous inventions in the art of biocarriers. It would have been obvious to one skilled in the art before the effective filing date of the invention to shape 

Regarding Claim 2:
	Clyde teaches the biocarrier of claim 1, wherein at least one of the one or more cores is a continuous porous material (see fig. 2A, 2B, 5A, 5D, 8B) or has a through hole along the first axis.

Regarding Claim 3:
	Clyde teaches the biocarrier of claim 1, wherein the core is a cylinder configured longitudinally along the first axis; having opposing end surfaces exposed to the external environment; and a lateral surface (see fig. 2A, 2B, 5A, 5D, 8B).

Regarding Claim 4:
	Clyde teaches the biocarrier of claim 3, wherein the core is engaged with the shell via the lateral surface of the core (see figs. 2A, 2B, 5D, 8B).

Regarding Claim 5:
	Clyde teaches the biocarrier of claim 1, wherein the shell has a plurality of protrusions along its perimeter and one or more through holes for receiving the one or more cores (see figs. 2A, 8B, col. 10 lines 63-67).

Regarding Claim 8:
	Clyde, as previously modified, teaches the biocarrier of claim 7, wherein each tooth of the gear-shaped shell extends from the outer surface of the shell by 1.5 to 30 mm (difference between D1 and D2 given D2 is 0.9D1 and D1 ranges from 1.5 to 30 cm) (see Anderson col. 3 lines 17-25). Given that the prior art range of 1.5 to 30 mm fully encompasses to the claimed range of 3 to 4 mm, and absent any additional and more specific information in the prior art, a prima facie case of obviousness exists (see In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05). 

Regarding Claim 9:
	Clyde, as previously modified, teaches the biocarrier of claim 1, wherein each tooth of the gear-shaped shell has a tooth base width and a tooth face width.
	The combination is silent as to the specific tooth base and tooth face widths. However, given that the prior art discloses the general shape and size of the claimed carrier, and that it is know that the size is variable (see Anderson col. 3 lines 17-25), it would have been obvious to one skilled in the art to adjust the sizes of the tooth base and face and use a tooth base width of 3 to 4 mm and a tooth face with of 1 to 2 mm. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re 

Regarding Claim 10:
	Clyde, as previously modified, teaches the biocarrier of claim 6, wherein each tooth is separated by a distance (see Anderson fig. 1).
	The combination is silent as to the specific distance between the base of each tooth. However, given that the prior art discloses the general shape and size of the claimed carrier, and that it is know that the size is variable (see Anderson col. 3 lines 17-25), it would have been obvious to one skilled in the art to adjust the size, and therefore distance between each tooth to 1 to 2 mm when measured at the base of the tooth. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.). The change in form or shape, without any new or unexpected results, is an obvious engineering design (see In re Dailey, 149 USPQ 47 (CCPA 1976), MPEP § 2144.04). The size of an article is not a matter of invention (see In re Rose, 105 USPQ 237 (CCPA 1955), MPEP § 2144.04).


	Clyde teaches the biocarrier of claim 1, wherein the porous material comprises a ceramic, a silica, sintered glass, zeolite, diatomaceous earth, activated carbon, bone char, cement, or combinations thereof (see col. 8 lines 45-51).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clyde (USPN 4,333,893) and Anderson (USPN 8,241,717) as applied to claim 1 above, and further in view of Heitkamp et al (USPN 5,980,738).

Regarding Claim 13:
	Clyde, as previously modified, teaches the biocarrier of claim 1, wherein the polymeric material is nylon (see col. 7 lines 21); the porous material comprises aluminum silicate (mullite) (see col. 8 lines 45-46) or sintered glass; the shell has a cylindrically shaped through hole along at the center of the shell for receiving the core (see fig. 5D), and wherein the core is cylindrically shaped (see fig. 5D).
	Clyde does not teach that the polymeric material is nylon 6, 6; the nylon and the aluminum silicate or sintered glass are present in a volumetric ratio of about 1:4 to about 1:5; the outer- surface of the shell is gear-shaped with at least six teeth extending between 3-4 mm from the surface of the shell, wherein each tooth of the gear-shaped shell has a tooth base width of 3 to 4 mm and a tooth face width of 1 to 2 mm and each tooth is separated by a distance of 1 to 2 mm when measured at the base of the tooth; and the biocarrier has a diameter of 16 to 20 mm and a height of 7 to 9 mm. 

	Heitkamp teaches the use of nylon 6, 6 as a biocarrier support material (see col 4 lines 22-25).
	Clyde and Heitkamp are analogous inventions in the art of biocarriers. It would have been obvious to one skilled in the art before the effective filing date of the invention to  replace the unspecified nylon of Clyde with nylon 6, 6 of Heitkamp because it is the simple substitution of one known nylon material with another known nylon material, obviously resulting in a biocarrier, with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).
	Anderson teaches a biocarrier shell wherein the outer- surface of the shell is gear-shaped with at least six teeth (see fig, 1) extending between 1.5 to 30 mm (difference between 
	Clyde, as previously modified, and Anderson are analogous inventions in the art of biocarriers. It would have been obvious to one skilled in the art before the effective filing date of the invention to shape the shell of Clyde in a gear shape, as disclosed by Anderson, because .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        12/29/2021